Opinion issued September 23, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00709–CV




EDWARD HARTNETT, Appellant

V.

VOLVO CAR FINANCE, INC., Appellee




On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2002-41461




MEMORANDUM OPINIONAppellant has filed a motion to dismiss his appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.
          Accordingly, the motion is granted and the appeal is dismissed.  Tex. R. App.
P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.